Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from September 1, 2009 to September 30, 2009 Commission File Number of issuing entity: 000-23108 Discover Card Master Trust I (Exact name of issuing entity as specified in its charter) Commission File Number of sponsor and depositor: 033-54804 Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State or jurisdiction of Incorporation or organization of the issuing entity) (IRS Employer Indentification Number) c/o Discover Bank 12 Reads Way New Castle, Delaware 19720 (Address of principal executive offices of the issuing entity ) (Zip Code) (302) 323-7315 (Telephone Number, including area code) Title of Class Registered/reporting pursuant to (check one) Section 15(d) Credit Card Pass -Through Certificates x Each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. The title of each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is set forth in Item 1 hereof. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information Delay of Commencement of Accumulation Period: On October 1, 2009, pursuant to the Amended and Restated Pooling and Servicing Agreement, dated as of November 3, 2004, as amended, by and between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee (the "Pooling and Servicing Agreement") and the applicable series supplement thereto, the commencement of the Accumulation Period (as defined in the applicable series supplement to the Pooling and Servicing Agreement) for Series 2003-4, Subseries 2, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). Delay of Commencement of Accumulation Period: On October 1, 2009, pursuant to the Pooling and Servicing Agreement and the applicable series supplement thereto, the commencement of the Accumulation Period (as defined in the applicable series supplement to the Pooling and Servicing Agreement) for Series 2007-1, which was scheduled to commence on November 1, 2009 (the first day of the Due Period related to the December 2009 Distribution Date), was delayed until December 1, 2009 (the first day of the Due Period related to the January 2010 Distribution Date). Monthly Performance Data : Pool and performance data with respect to the receivables that comprise the assets of the Discover Card Master Trust I (the "Master Trust") and the publicly issued and outstanding series of the Master Trust are set forth in the attached Monthly Certificateholders' Statements, as follows: (A) Series 1996-4: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 1996-4, which is attached as Exhibit 99(a) hereto. (B) Series 2003-3: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2003-3, which is attached as Exhibit 99(b) hereto. (C) Series 2003-4, Subseries 2: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2003-4, Subseries 2, which is attached as Exhibit 99(c) hereto. (D) Series 2004-2, Subseries 2: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2004-2, Subseries 2, which is attached as Exhibit 99(d) hereto. 3 (E) Series 2005-2: On October 15, 2009, the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2005-2, which is attached as Exhibit 99(e) hereto. October 15, 2009 is also the date on which holders of Class A Certificates received final payment of principal and interest. Accordingly, no further Monthly Certificateholders' Statements will be forwarded to Class A Certificateholders. (F) Series 2005-4, Subseries 1: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2005-4, Subseries 1, which is attached as Exhibit 99(f) hereto. (G) Series 2005-4, Subseries 2: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2005-4, Subseries 2, which is attached as Exhibit 99(g) hereto. (H) Series 2006-1, Subseries 2: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2006-1, Subseries 2, which is attached as Exhibit 99(h) hereto. (I) Series 2006-2, Subseries 2: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2006-2, Subseries 2, which is attached as Exhibit 99(i) hereto. (J) Series 2006-2, Subseries 3: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2006-2, Subseries 3, which is attached as Exhibit 99(j) hereto. (K) Series 2006-3: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2006-3, which is attached as Exhibit 99(k) hereto. (L) Series 2007-1: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2007-1, which is attached as Exhibit 99(l) hereto. (M) Series 2007-2: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2007-2, which is attached as Exhibit 99(m) hereto. (N) Series 2007-3, Subseries 1: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2007-3, Subseries 1, which is attached as Exhibit 99(n) hereto. (O) Series 2007-3, Subseries 2: On October 15, 2009 the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2007-3, Subseries 2, which is attached as Exhibit 99(o) hereto. 4 Series 2007-CC Collateral Certificate : On October 15, 2009, the Registrant made available the Monthly Certificateholders' Statement for September 2009 with respect to Series 2007-CC, which has been previously disclosed in the Report on Form 10-D of Discover Card Execution Note Trust (the "Note Issuance Trust") filed on October 15, 2009 (file number 333-141703-02). Series 2007-CC supports the notes issued by the Note Issuance Trust. 5 PART II OTHER INFORMATION Item 3. Sales of Securities and Use of Proceeds Increase of Series Investor Interest for Series 2007-CC On September 1, 2009, the Note Issuance Trust issued $200,000,000 principal amount of the DiscoverSeries Class C(2009-1) Notes and $160,000,000 principal amount of the DiscoverSeries Class B(2009-1) Notes, which are supported by the Series 2007-CC Collateral Certificate (the Collateral Certificate) issued by the Master Trust pursuant to the Pooling and Servicing Agreement and the Series Supplement for Series 2007-CC, dated as of July 26, 2007, between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee (the Series 2007-CC Supplement) and held by the Note Issuance Trust. Pursuant to the Series 2007-CC Supplement, Discover Bank transferred to the Note Issuance Trust an additional $360,000,000 fractional undivided interest in the assets of the Master Trust as represented by an increase in the series investor interest for the Collateral Certificate. On September 1, 2009 and September 10, 2009, Discover Bank, pursuant to Section 2.03 of the Note Purchase Agreement (the Note Purchase Agreement), dated as of July 2, 2009, among the Note Issuance Trust, as Issuer, Discover Bank, as Depositor, and the purchasers named therein and Section 2.06 of the Class D(2009-1) Terms Document, dated as of July 2, 2009, by and between the Note Issuance Trust, as Issuer, and U.S. Bank National Association as Indenture Trustee, increased the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes. On September 1, 2009, Discover Bank increased the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes by $25,026,738, resulting in an Outstanding Dollar Principal Amount of the Class D(2009-1) Notes of $676,069,519. On September 10, 2009 Discover Bank increased the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes by $90,374,332, resulting in an Outstanding Dollar Principal Amount of $766,443,850. The Class D(2009-1) Notes were privately offered and issued in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933, as amended. The Notes were sold at par value for cash, with no applicable underwriting discounts or commissions. In connection with these increases, the investor interest in receivables represented by the collateral certificate issued by Discover Card Master Trust I (the "Master Trust") that secures the DiscoverSeries Notes was increased by $25,026,738 and $90,374,332, respectively. The Note Issuance Trust paid the net proceeds from the issuances to Discover Bank in exchange for the increases in the investor interest in receivables represented by the collateral certificate. Additional information regarding the Collateral Certificate and the Class B, Class C and Class D notes of the DiscoverSeries has been previously disclosed in the prospectus (the Prospectus), dated August 27, 2009, and previously filed by us with the Securities and Exchange Commission on September 2, 2009 (file numbers 333-141703, 333-141703-01 and 333-141703-02). Reference is made to Item 3 of the Form 10-D filed by Discover Card Execution Note Trust for the monthly distribution period from September 1, 2009 to September 30, 2009 for a further description of the DiscoverSeries Class C(2009-1) Notes and the Class B(2009-1) Notes. Series 2007-CC shall not be subordinated in right of payment to any other series or subseries, and no other series or subseries other than Series 2009-SD shall be subordinated in right of payment to Series 2007-CC. 6 The Master Trust allocates collections and interchange, if applicable, among each series including Series 2007-CC, based on each series investor interest in receivables. For Series 2007-CC, the investor interest in receivables will reflect the aggregate nominal liquidation amount of the notes issued by the Note Issuance Trust. Increases and decreases of the aggregate nominal liquidation amount of such notes during the relevant monthly distribution period are described in the Asset-Backed Issuer Distribution Report on Form 10-D filed by Discover Card Execution Note Trust on October 15, 2009. The Master Trust also allocates receivables that Discover Bank has charged-off as uncollectible to each series or subseries based on the investor interest in receivables. Each series supplement to the Pooling and Servicing Agreement, including the Series 2007-CC Supplement, will specify the percentages of collections, interchange, if applicable, and charged-off receivables that are allocated to the series at each point in time. These percentages vary based on a number of factors, including whether the Master Trust or the Note Issuance Trust, as applicable, has started to pay principal to investors or an amortization event, early redemption event or event of default has occurred and is continuing. These percentages may, under certain circumstances, differ for finance charge collections, principal collections, interchange and charged-off amounts. When Discover Bank charges off a receivable as uncollectible, it reduces the amount of principal receivables in the Master Trust, and allocates a portion of the amount charged-off against the investor interest in receivables represented by each certificate, including an allocation to the Collateral Certificate based on the series charge-off percentage for Series 2007-CC. Finance charge collections (including recoveries on charged-off accounts), interchange, investment income and principal collections allocated by the Master Trust are used or allocated by the Note Issuance Trust pursuant to the indenture and applicable indenture supplement and terms document, as previously disclosed in the Prospectus. Series 2009-SD On September 23, 2009, Discover Bank sold $537,237,508 of the Series 2009-SD Certificates of the Master Trust (the Series 2009-SD Certificates) pursuant to Section 6.06 of the Pooling and Servicing Agreement and the Series Supplement for Series 2009-SD (the "Series 2009-SD Supplement"), dated as of September 23, 2009, between Discover Bank as Master Servicer, Servicer and Seller and U.S.Bank National Association as Trustee. Series 2009-SD will constitute a subordinate series of investor certificates and will make all its principal collections available for reallocation on an as-needed basis to all outstanding series (including Series 2009-CE and Series 2007-CC) to cover shortfalls in interest and servicing fees and to reimburse charge-offs for those other series. This reallocation is consistent with existing cash flow steps enumerated in Section 9 of the series supplements for all outstanding series and is also consistent with the cash flow in Section 3.01 of the Note Issuance Trust's Indenture Supplement. The availability of these principal collections will increase excess spread levels for the Master Trust and DiscoverSeries notes. The principal amount of the Series 2009-SD Certificates will increase with new issuances and decrease with maturities of Master Trust certificates or DiscoverSeries Notes, and will be reflected on the books and records of U.S. Bank National Association, as Trustee. The Series 2009-SD Certificates were privately offered and issued in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933, as amended. The Series 2009-SD Certificates were sold at par value for cash, with no applicable underwriting discounts or commissions. 7 The Master Trust allocates collections and interchange among the series, including Series 2009-SD, based on each series' investor interest in receivables. The Master Trust also allocates receivables that Discover Bank has charged-off as uncollectible to each series based on the investor interest in the receivables. Each series supplement to the Pooling and Servicing Agreement, including the Series 2009-SD Supplement, will specify the percentage of collections, interchange, if applicable, and charged-off receivables that are allocated to the series at each point in time. These percentages vary based on a number of factors, including whether the Master Trust or the Note Issuance Trust, as applicable, has started to pay principal to investors of any series or an amortization event, early redemption event or event of default has occurred and is continuing. These percentages may, under certain circumstances, differ for finance charge collections, principal collections, interchange and charged-off amounts. When Discover Bank charges off a receivable as uncollectible, it reduces the amount of principal receivables in the Master Trust, and allocates a portion of the amount charged-off against the investor interest in receivables represented by each certificate, including an allocation to the Series 2009-SD Certificates based on the class percentage of charged-off receivables for Series 2009-SD. However, unlike other series issued by the Master Trust, the investor interest in receivables for the Series 2009-SD Certificates will not decline as a result of unreimbursed charge-offs or the use of pricipal collections to pay interest or servicing fees or to reimburse charge-offs for other series of Master Trust certificates and the DiscoverSeries Notes. The Master Trust generally uses finance charge collections (including recoveries on charged-off accounts), interchange, investment income and subordinate series collections, if applicable, to pay interest, servicing fees and to reimburse certificateholders and Note Issuance Trust noteholders, as applicable, for charged-off receivables allocated to them. The Master Trust generally uses principal collections to either pay principal to investors or to pay Discover Bank in exchange for new receivables that cardmembers have generated on the accounts that are part of the Master Trust. In general, the Master Trust will use each series or subseries share of collections, other income and subordinate series collections, if applicable, to make required payments to investors, to pay its servicing fees and to reimburse its share of charged-off amounts. Series 2009-SD (a subordinate series) will use its share of collections to pay its servicing fees and to reimburse its share of charged-off amounts. It will then make its remaining collections, including principal collections, available to all Master Trust series or subseries (including Series 2007-CC) on an as-needed basis pursuant to the Series 2009-SD Supplement. Principal collections for Series 2009-SD that are not reallocated will be retained by Series 2009-SD and applied to principal payments or reinvestments in new receivables, as applicable, in accordance with the cash flows for Series 2009-SD. If Series 2009-SD does not have enough collections and other income in any month, the Master Trust may use excess collections and other income available from other series or subseries to make payments for Series 2009-SD. 8 No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Master Trust or noteholders of the Note Issuance Trust is not required in connection with a new issuance of certificates or notes. Discover Bank, in its capacity as Seller under the Pooling and Servicing Agreement, may from time to time direct the trustee for the Master Trust to issue new series of certificates, or increase the size of series by issuing additional certificates, subject to certain requirements, including confirmation from rating agencies that such new issuance would not result in the reduction or downgrade of the ratings of any class of any series then outstanding.
